Citation Nr: 0112675	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-142 49A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for inflammation of 
plantar fascia.

2.  Entitlement to service connection for an inflamed 
extensor tendon, tendinitis of the elbow, with epicondylitis.

3.  Entitlement to service connection for a thyroid 
condition.

4.  Entitlement to service connection for a spine injury.

5.  Entitlement to service connection for diverticulitis.

6.  Entitlement to service connection for a spastic bowel 
syndrome.

7.  Entitlement to service connection for prostatitis.




ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to May 
1969.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an August 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required:  There must be a decision by the RO, 
the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis of the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (2000).

In November 1999, the veteran filed a timely notice of 
disagreement with regard to the denial of seven service 
connection claims effectively denied by the RO in the August 
1999 rating action.  Within the November 1999 notice of 
disagreement, the veteran did not indicate that he was 
seeking increased evaluations for his service connected 
disabilities.  Consequently, entitlement to increased 
evaluations for these service connected disabilities is not 
before the Board at this time.  The veteran did, however, 
raised an additional claim.  This new claim was addressed by 
the RO in an October 2000 rating decision.  The veteran has 
not filed a notice of disagreement regarding this decision.  
As a result, the issue addressed by the RO in October 2000 is 
not before the Board at this time.

A statement of the case regarding the seven issues cited 
above was issued by the RO in January 2000.  While the 
veteran did not submit a VA Form 1-9 (substantive appeal to 
the Board) he did submit a letter in July 2000 that has been 
accepted as a timely substantive appeal to the RO's January 
2000 statement of the case.  As has been noted by the U.S. 
Court of Appeals for Veterans Claims, the statute, 
38 U.S.C.A. §  7105(West 1991), does not impose technical 
pleading requirements.  Tomlin v. Brown, 5 Vet. App. 355, 357 
(1993).  Nonetheless, the July 2000 statement from the 
veteran can not be considered a valid notice of disagreement 
to the October 2000 rating action because it was received 
before the decision was issued.

The veteran is not represented in his appeal.


REMAND

Regarding the veteran's service connection claims, the Board 
must note that there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  In January 2000, the RO found the 
veteran's claims in the case before the Board at this time to 
be not well grounded.  However, this change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required.  All of the current claims 
were denied by the RO on the basis that they were not well 
grounded for lack of competent evidence demonstrating a nexus 
between service and a current disability.  While these 
determinations may well have been factually and legally 
correct at the time they were entered, the change in the law 
mandates that the RO again review these issues.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims associated with the issues before 
the Board at this time.  After securing 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of those treatment records 
identified by the veteran which have not 
been previously secured, including any VA 
treatment and any outpatient medical 
records from the veteran's private health 
care provider or providers.  The veteran 
is requested to assist the RO in 
obtaining these records. 

3.  The RO should arrange for a VA 
examination to determine whether the 
seven disabilities cited above were 
caused or aggravated by the veteran's 
active service from December 1965 to May 
1969 or by his service connected post-
traumatic stress disorder (PTSD).  The 
claims folder, or the pertinent medical 
records contained therein, including the 
service medical records, must be reviewed 
by the examiner in conjunction with the 
examination.  All necessary tests should 
be performed.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings.  Following the 
examination and a review of the record, 
the examiner should provide responses to 
the following questions:

(a)  Does the veteran have inflammation 
of the plantar fascia?  If so, the 
examiner should indicate the degree of 
medical probability that this condition 
was either caused or aggravated by his 
active service from December 1965 to May 
1969 or his service connected PTSD.

(b)  Does the veteran have an inflamed 
extensor tendon, tendinitis of the elbow, 
or epicondylitis?  If so, the examiner 
should indicate the degree of medical 
probability that this condition was 
either caused or aggravated by his active 
service from December 1965 to May 1969 or 
his service connected PTSD.

(c)  Does the veteran have a thyroid 
condition?  If so, the examiner should 
indicate the degree of medical 
probability that this condition was 
either caused or aggravated by his active 
service from December 1965 to May 1969 or 
his service connected PTSD.

(d)  Does the veteran have the residuals 
of a spine injury?  If so, the examiner 
should indicate the degree of medical 
probability that this condition was 
either caused or aggravated by his active 
service from December 1965 to May 1969 or 
his service connected PTSD.

(e)  Does the veteran have 
diverticulitis?  If so, the examiner 
should indicate the degree of medical 
probability that this condition was 
either caused or aggravated by his active 
service from December 1965 to May 1969 or 
his service connected PTSD.

(f)  Does the veteran have spastic bowel 
syndrome?  If so, the examiner should 
indicate the degree of medical 
probability that this condition was 
either caused or aggravated by his active 
service from December 1965 to May 1969 or 
his service connected PTSD.

(g)  Does the veteran have prostatitis?  
If so, the examiner should indicate the 
degree of medical probability that this 
condition was either caused or aggravated 
by his active service from December 1965 
to May 1969 or his service connected 
PTSD.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. 

Thereafter, the RO should readjudicate these claims.  If the 
benefit sought on appeal remains denied, the veteran should 
be provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





